The petition stated that the defendants, at the term of this Court holden in this county in April, 1794, recovered judgment against the petitioners for 6-88 parts of a certain tract of land in Dighton, in this county, and that they were surprised at the trial of the case by a deed, given in evidence by the defendants, purporting to have been executed by one Peter Smith, and which the petitioners in their petition alleged to be fraudulent; the petition further stated that the petitioners and their ancestors had for more than seventy years been in the quiet and peaceable possession of the premises, under the right and title of one Nicholas Morey, * deceased, who was the rightful proprietor of the same. [ * 100 ]
The deed of Peter Smith, above mentioned, was executed on the 19th day of June, 1735, in and by which the said Smith, for the consideration of five shillings paid him by William Shirley, Esq., did remise, release and quitclaim to the said Shirley all the said Smith’s right, title, estate, &c., in and to the lands now in question, then being in the tenure of O. Simmons, under a lease *76from said Shirley, made the 14th day of June, 1735, which thereto fore, viz., on the 29th day of May, 1729, had been leased by Nicholas Morey to O. Simmons and John Simmons, by indenture, for seven years from the date thereof. And the defendants claimed by conveyances regularly deduced from said Shirley.
Strong, Sedgwick, Sewall, and Thacher, justices present.
Attorney-General (Sullivan) for the respondents.
The petitioners relied upon their possession only, as they did.not produce or oiler any conveyance from Morey.
Tillinghast, for the petitioners, was directed by the Court to com fine himself, in his observations, to the allegation of fraud; that being the only ground on which the petitioners apply for a new trial—and upon his saying that he had no evidence to show that the deed was fraudulent, except what was apparent on the face of the deed itself, he was stopped by the Court; who were unanimously and clearly of opinion that nothing of that kind was apparent by the deed, which was neither fraudulent nor void. It appears by the deed that, at the time it was executed, Shirley was in possession of the premises, by his tenant O. Simmons, and therefore capable of taking a release of the reversion, and thereby acquiring a complete and perfect title.
Writ refused.